DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 08/02/2021, in which, claims 1, 8, 19, 26, 27, and 58 have been amended; claims 6, 7, 24, and 25 have been cancelled; and claim 64 has been newly added. Claims 1-2, 8, 11-12, 19-23, 26-27, 29-30, 58-60, and 64 remain pending in the present application with claims 1, 19, and 58 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments filed on 08/02/2021 with respect to amended claims 1, 19, and 58 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 8, 11-12, 19-23, 26-27, 29-30, 58-60, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Sinharoy et al. (US 20190122393 A1, hereinafter referred to as “Sinharoy”) in view of Denoual et al. (US 20190124419 A1, hereinafter referred to as “Denoual”), and further in view of Hannuksela et al. (US 20100153395 A1, hereinafter referred to as “Hannuksela”).
Regarding claim 1, Sinharoy discloses a method comprising: 
accessing a point cloud compression coded bitstream (see Sinharoy, paragraph [0067]: “the electronic device 300 receives an encoded and compressed bitstream”), said point cloud compression coded bitstream comprising an attribute information bitstream (see Sinharoy, paragraph [0071]: “A point cloud is digitized data that visually defines an object in 3-D space. As depicted, the point cloud 405 includes a number of points, with each point representing an external coordinate of the object”), geometry information bitstream (see Sinharoy, paragraph [0071]: “The attributes can include a geometry, such as a geographical location”), an occupancy information bitstream (see Sinharoy, paragraph [0067]: “decoded bitstream also includes an occupancy map”) and a patch information bitstream (see Sinharoy, paragraph [0067]: “the frames can include a pictorial depiction, such as one or more patches of each geometric point of the point cloud”), and 
causing storage of the point cloud compression coded bitstream (see Sinharoy, paragraph [0073]: “Point clouds (such as the point cloud 405) and meshes (such as the mesh 410), utilize substantial bandwidth to transmit from one computing device to another. Compression is necessary to reduce storage and bandwidth requirements”). 
claim 1, Sinharoy discloses all the claimed limitations with the exception of said point cloud compression coded bitstream configured to be stored as multiple media tracks where one media track of said multiple media tracks is identified as a main media track; grouping said multiple media tracks according to at least one of sequence parameter set information or a track reference identification and video point cloud compression unit header pair, wherein said grouping comprises defining a decoder configuration record associated with one or more sample entries of one of said multiple media tracks.
Denoual from the same or similar fields of endeavor discloses said point cloud compression coded bitstream configured to be stored as multiple media tracks (see Denoual, paragraph [0125]: “media files resulting from encapsulating each of the tracks comprise a data structure for storing metadata including definitions of the corresponding track, including definitions of the sub-track boxes comprised within the corresponding track”) where one media track of said multiple media tracks is identified as a main media track (see Denoual, paragraph [0137]: “creating at least one reference track comprising at least one extractor identifying at least one of the created partition tracks”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Denoual with the teachings as in Sinharoy. The motivation for doing so would ensure the system to have the ability to use the method disclosed in Denoual to define tracks comprising a data structure for storing metadata including definitions of the corresponding track which including definitions of the sub-track boxes comprised within the corresponding track and to create at least one reference track comprising at least one extractor identifying at least one of the created partition tracks thus storing point cloud compression coded bitstream as multiple media tracks where one media track is identified as a main media track in order to provide an efficient and standardized storage and signaling mechanism for point cloud compression coded bitstreams.
claim 1, the combination teachings of Sinharoy and Denoual disclose all the claimed limitations with the exception of grouping said multiple media tracks according to at least one of sequence parameter set information or a track reference identification and video point cloud compression unit header pair, wherein said grouping comprises defining a decoder configuration record associated with one or more sample entries of one of said multiple media tracks.
Hannuksela from the same or similar fields of endeavor discloses grouping said multiple media tracks according to at least one of sequence parameter set information (See Hannuksela, paragraph [0240]: “multi_track_group_id provides a unique identifier for the multi-track group within the file. relation_attribute_box contains the relations between the indicated tracks or track subsets. num_entries is the number of tracks and track subsets included in this multi-track group”) or a track reference identification and video point cloud compression unit header pair, wherein said grouping comprises defining a decoder configuration record associated with one or more sample entries of one of said multiple media tracks (See Hannuksela, paragraph [0285]: “The sample entry for the track storing the base view is ‘avc1’, because an AVC file reader may parse and decode the track. The sample entry contains an MVC Decoder Configuration Record”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hannuksela with the teachings as in Sinharoy and Denoual. The motivation for doing so would ensure the system to have the ability to use the method disclosed in Hannuksela to provide a unique identifier for the multi-track group in order to group number of tracks and track subsets included in the multi-track group wherein the sample entry for the track containing an MVC decoder configuration record thus grouping the multiple media tracks according to at least one of sequence parameter set information wherein the grouping comprises defining a decoder configuration record associated 
Regarding claim 2, the combination teachings of Sinharoy, Denoual, and Hannuksela as discussed above also disclose the method of claim 1, wherein said main media track comprises references to one or more other media tracks of said multiple media tracks such that referenced tracks can be identified for representing the point cloud compression coded bitstream (see Denoual, paragraph [0169]: “comprising at least one reference track and at least one partition track, each of the at least one partition track comprising one subsample selected from amongst the plurality of subsamples of one of the timed samples and comprising one corresponding spatial subsample of each of the other timed samples, the at least one reference track comprising at least one extractor identifying at least one partition track and identifying at least one subsample of the identified partition track”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Sinharoy, Denoual, and Hannuksela as discussed above also disclose the method of claim 1, wherein said grouping comprises a new box data structure (See Hannuksela, paragraph [0239]: “MultiTrackGroupBox (unsigned int(32) multi_track_group_type) extends FullBox”), wherein the new box data structure comprises at least information indicative of content of said multiple media tracks in a single location such that decoding of said multiple media tracks results in no or substantially no repetition (See Hannuksela, paragraph [0240]: “multi_track_group_id provides a unique identifier for the multi-track group within the file. relation_attribute_box contains the relations between the indicated tracks or track subsets. num_entries is the number of tracks and track subsets included in this multi-track group”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 11, the combination teachings of Sinharoy, Denoual, and Hannuksela as discussed above also disclose the method of claim 1, wherein causing storage of the point cloud compression coded bitstream comprises: 
accessing the attribute information bitstream, the geometry information bitstream, the occupancy information bitstream and the patch information bitstream (see Sinharoy, paragraph [0110]: “the decoder extracts the compressed geometry and attributes from the bitstream 626. In certain embodiments, the decoder 650 maps the geometry and attribute to generate the point cloud 602”); 
storing the attribute information bitstream in an attribute video media track (see Denoual, paragraph [0403]: “FIG. 15 illustrates an example of using the sub-track feature (i.e. sub-track boxes) for describing tiles. According to this embodiment, only one video track referenced 1502 is built from an HEVC elementary bit-stream. Tile description and grouping information can be stored along with user data, referenced 1503, preferably at the same place as the track selection box referenced 1504 that is used to provide choices to a user (or client) of the encapsulated file”); 
storing the geometry information bitstream in a geometry video media track (see Denoual, paragraph [0406]: “each tile description (typically tile parameters like position, size and independent encoding) to each sub-track 1505 and 1506; and provide the user tile selection information, in particular indicate the possible combinations between tiles and sub-tracks”); 
storing the occupancy information bitstream in an occupancy video media track (see Denoual, paragraph [0406]: “each tile description (typically tile parameters like position, size and independent encoding) to each sub-track 1505 and 1506; and provide the user tile selection information, in particular indicate the possible combinations between tiles and sub-tracks”); 
storing the patch information bitstream in another coded media or metadata track (see Denoual, paragraph [0404]: “sub-tracks can be used to describe different tiles or different versions of different tiles”); and 

The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 12, the combination teachings of Sinharoy, Denoual, and Hannuksela as discussed above also disclose the method of claim 11, wherein each of said one or more components for which the interleaving pattern is indicated are accessible using a SubSampleInformationBox, said SubSampleInformationBox defining an order and configuration information for said one or more components (see Denoual, paragraph [0293]: “Handler reference box “hdlr” 316 declares the process by which the timed media data of the track is to be presented and thus, the nature of the timed media data in the track. For example, a video track would be handled by a video handler (noted with the handler type attribute equal to ‘vide’). A video sample can be described by the use of an object of the VisualSampleEntry( ) type. According to a particular embodiment, a new handler type, called a tile handler (noted with the handler type attribute equal to ‘tile’), is defined to indicate that the track contains spatial subsample information. Depending on the coding format, if an object of the VisualSampleEntry( ) type cannot describe a sample in a tile track, it is possible to define a specific object of the TileSampleEntry( ) type to describe the sample”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 19 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Sinharoy, Denoual, and Hannuksela as discussed above also 
Claim 20 is rejected for the same reasons as discussed in claim 2 above.
Regarding claim 21, the combination teachings of Sinharoy, Denoual, and Hannuksela as discussed above also disclose the apparatus of claim 19, wherein one or more other media tracks of said multiple media tracks comprise references to said main media track such that referenced tracks can be identified for representing the point cloud compression coded bitstream (see Denoual, paragraph [0222]: “the plurality of media segment files comprising at least one reference track and at least one partition track, each of the at least one partition track comprising one subsample selected from amongst the plurality of subsamples of one of the timed samples and comprising one corresponding subsample of each of the other timed samples, the at least one reference track comprising at least one extractor identifying at least one partition track and identifying at least one subsample of the identified partition track”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 22, the combination teachings of Sinharoy, Denoual, and Hannuksela as discussed above also disclose the apparatus of claim 21, wherein at least one of said tracks comprises multiple layers, said multiple layers having a particular packing type which are signaled via a multiple layer indicating data structure (see Denoual, paragraph [0391]: “each of the tile tracks 1020-1 to 1020-12 comprises a segment type box “styp” (not represented), at least one movie fragment box “moof” comprising metadata such as a track 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 23, the combination teachings of Sinharoy, Denoual, and Hannuksela as discussed above also disclose the apparatus of claim 22, wherein composition times for samples in a track comprising multiple layers are implicitly set by a file reader to coincide with a particular composition time for the last constituent sample (see Denoual, paragraph [0422]: “it stores the byte positions for the current NAL unit in a track header (reference 308 in FIG. 3) or in a track fragment header (reference 410 in FIG. 4), for example in the sample size box ‘stsz’ or in Track Run box (‘trun’). It also stores the timing information in dedicated boxes to reference the data (for example the composition time to sample ‘ctts’ and decoding time to sample ‘stts’ boxes)”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 26 is rejected for the same reasons as discussed in claim 8 above.
Regarding claim 27, the combination teachings of Sinharoy, Denoual, and Hannuksela as discussed above also disclose the apparatus of claim 19, wherein said new box data structure, comprises at least one of a vpcc_profiletier_level, a max_layer _countminus 1, a max_attribute_count, an spsmultiple _layer _streamspresent, an sps_pcmseparate_video present flag, an spsframe _rate, and a vpcc_unit _header (See Hannuksela, paragraph [0239]: “class MultiTrackGroupBox (unsigned int(32) multi_track_group_type) extends FullBox( multi_track_group_type, version = 0, flags) [ unsigned int(32) multi_track_group_id; unsigned int(16) num_entries; for(i=0; i<num_entries; i++) [ unsigned int(8) entry_type; if (entry_type == 0) unsigned int(32) track_id; else if (entry_type == 1) [ unsigned int(32) track_id; unsigned int(16) tier_id; ] else if (entry_type == 2) [ unsigned int(32) track_id; unsigned int(32) grouping_type; unsigned int(8) grouping_flags; if ( grouping_flags & 1) unsigned int(32) grouping_type_parameter; unsigned int(32) num_ group_description_indexes; for (j=0; j<num_ 
The motivation for combining the references has been discussed in claim 1 above.
Claim 29 is rejected for the same reasons as discussed in claim 11 above.
Claim 30 is rejected for the same reasons as discussed in claim 12 above.
Regarding claim 58, the combination teachings of Sinharoy, Denoual, and Hannuksela as discussed above also disclose an apparatus comprising at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 
receive a point cloud compression coded bitstream (see Sinharoy, paragraph [0067]: “the electronic device 300 receives an encoded and compressed bitstream”), said point cloud compression coded bitstream comprising an attribute information bitstream (see Sinharoy, paragraph [0071]: “A point cloud is digitized data that visually defines an object in 3-D space. As depicted, the point cloud 405 includes a number of points, with each point representing an external coordinate of the object”), a geometry information bitstream (see Sinharoy, paragraph 
wherein said multiple media tracks of the received point cloud compression coded bitstream are grouped according to at least one of sequence parameter set information (See Hannuksela, paragraph [0240]: “multi_track_group_id provides a unique identifier for the multi-track group within the file. relation_attribute_box contains the relations between the indicated tracks or track subsets. num_entries is the number of tracks and track subsets included in this multi-track group”) or a track reference identification and video point cloud compression unit header pair, wherein said multiple media tracks comprise a decoder configuration record  and 
decode the point cloud compression coded bitstream (see Sinharoy, paragraph [0082]: “The decoder can be a user equipment, such as a HMD 116 of FIG. 1. The encoded bitstream 525 is decompressed by video codec 530, to generate decoded bitstream”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 59, the combination teachings of Sinharoy, Denoual, and Hannuksela as discussed above also disclose the apparatus of claim 58, wherein the point cloud compression coded bitstream is structured by at least: 
accessing the attribute information bitstream, the geometry information bitstream, the occupancy information bitstream and the patch information bitstream (see Sinharoy, paragraph [0110]: “the decoder extracts the compressed geometry and attributes from the bitstream 626. In certain embodiments, the decoder 650 maps the geometry and attribute to generate the point cloud 602”); 
detecting that the attribute information bitstream, the geometry information bitstream, the occupancy information bitstream and the patch information bitstream follow a compatible coding and timing structure (see Denoual, paragraph [0416]: “while looking and processing NAL units, maintains a current timestamp value corresponding to the video frame being processed. The initial timestamp value is set to zero and is updated each time a new video frame is detected”); and 
causing construction and storage of a video media track, wherein the video media track comprises one or more coded access units (see Denoual, paragraph [0283]: “To reorganize and encapsulate a video bit-stream in ISO BMFF while several tracks are streamed independently, a new type of track called tile track is defined. A tile track is a track that is, by definition, a timed 
The motivation for combining the references has been discussed in claim 1 above.
Claim 60 is rejected for the same reasons as discussed in claim 11 above. In addition, the combination teachings of Sinharoy, Denoual, and Hannuksela as discussed above also disclose causing construction and storage of an interleaved indicator metadata file indicating an interleaving pattern for one or more components of the attribute information bitstreams, the geometry information bitstreams, the occupancy information bitstream and the patch information bitstream (see Denoual, paragraph [0014]: “a single file containing a particular file header comprising a file type box “ftyp” and a movie box “moov” containing all ISO BMFF metadata (including track definitions), the single file also comprising a single mdat box containing the whole encoded bit-stream”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 64 is rejected for the same reasons as discussed in claim 27 above.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484